*394ON EeHEARING,
EEICK, J.
An application for a rebearing is made in tbis case, asking tbis court to' modify tbe judgment heretofore rendered, so as to include costs in favor of tbe petitioner and against tbe respondent, Mae Hougbton.. "While in some cases tbe courts have awarded costs in certiorari and mandamus proceedings to the prevailing party, tbe same as in all other cases, we think tbe better rule, in tbe absence of a special statute, is to award or withhold costs as best comports with a sound judicial discretion. (Merrill on Mandamus, section 310; High on Extra. Eem. [3d Ed.], section 518.) Tbis has also> been tbe prevailing rule in tbis court. (O. S. L. Ry. Co. v. District Court, 85 Pac. 360, 30 Utah 371; Hoffman v. Lewis [Utah], 87 Pac. 167; State v. Morse [Utah], 87 Pac. 705.)
Tbe petitioner, however, insists that in tbis case tbe costs should be taxed against tbe real party in interest, and' asserts that tbe real party in interest was made a party to tbis proceeding, and hence tbe costs should be taxed against her. Tbis sometimes is done, and properly so, as appears from tbe case of Whitmore v. Harris, 10 Utah 259, 37 Pac. 464. In that case, however, the real party in interest resisted tbe application, while in tbe case' at bar no one appeared but the judge. Costs are sometimes taxed against tbe real party in interest, although not a nominal party to tbe proceedings. (People v. Bacon, 18 Mich. 247.) . More frequently, however, .costs are not allowed to either party. (State v. Judge, 12 Iowa 237, Tennant v. Crocker, 85 Mich. 328-340, 48 N. W. 577, and tbe cases first above cited from tbis court.) Applying tbe- general rule to’this cáse, we do not think it is a proper case in which to tax costs against the real party in interest, for tbe following reasons:
Tbe question presented to tbe district court was one of jurisdiction — power to bear tbe appeal on tbe merits. If tbe appeal was not taken in time, tbe district court was without power to bear and determine tbe questions involved. The *395district court, therefore, might have raised the question on its own motion, and the fact that the respondent, Mae Houghton, made the motion to dismiss the appeal, was no more than a suggestion that the court was without jurisdiction to proceed to the merits of the case. The court concurred in this view and entered judgment accordingly. Unfortunately the law did not permit the petitioner to appeal from that judgment, and hence, in order to settle the legal questions involved, he was compelled to resort to a direct proceeding in this court against the judge. To have commenced the proceeding against the respondent, Houghton, would have been useless; nor was she a necessary party to the proceeding in this court. True, she might have filed an answer and have resisted the application, and possibly have put the petitioner to some additional trouble and expense. This she did not do, however; but the judge appeared alone, and he did so for the sole purpose of settling the law. If the respondent, Hough-ton, had come into this court and confessed the application of the petitioner, the result would have been the same. Her admission could not have conferred jurisdiction on the district court, nor could it have relieved this court from determining that question. Jurisdiction of the subject-matter cannot be conferred in that way. The dilemma, therefore, applied to the petitioner alone. It was his misfortune to be placed in the legal attitude of either having to pay a judgment rendered against him by a competent court in the original action, or come to this court in a direct proceeding to determine the question whether or not he should be given another trial on the merits.^ While he is innocent, the respondent, Houghton, is equally without fault; and the only obstacle in his way, as the district judge viewed it, was the want of jurisdiction on his part to hear the appeal on the merits.
We do not think, therefore, that this is a proper case in which to impose the costs of this proceeding upon the respondent, Houghton. The application, therefore, ought to be, and accordingly is, denied.
McCAETY, O. J., and STEAUP, J., concur.